Citation Nr: 1012536	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1963 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).

The Veteran requested a Travel Board hearing in conjunction 
with the current claim.  The hearing was scheduled and 
subsequently held in August 2007.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The Veteran's claim was originally before the Board in June 
2008.  At that time, the Board denied the Veteran's claim on 
the basis that his hypertension was not incurred in or 
aggravated by service nor could it be presumed to have been 
incurred in service.  The Board also found that the 
Veteran's hypertension was not proximately due to, the 
result of, or aggravated by a service-connected disability.  

The Veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which 
in a September 16, 2009 order, granted a joint motion for 
remand.  The Veteran's claim is again before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  Hypertension was not present during service or manifest 
to a compensable degree within one year after discharge from 
service, and any current hypertension is not attributable to 
any event, injury, or disease in service.

2.  The Veteran's statements concerning the date of onset of 
his hypertension lack credibility.

3.  The Veteran's hypertension is not etiologically related 
to his service-connected PTSD nor is it shown to have been 
aggravated by his PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
 
2.  Hypertension is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of 
Veterans Affairs regulations implementing them are intended 
as liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d); 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder 
such as hypertension is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result 
of a service-connected disability.  When service connection 
is established for a secondary condition, the secondary 
condition shall be considered part of the original 
condition. 38 C.F.R. § 3.310(a).  According to Allen v. 
Brown, 7 Vet. App. 439 (1995), secondary service connection 
may be found where a service connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due 
to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended 
regulation provides that any increase in severity of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease will be 
service-connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the non-service-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the non-service-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(a), 
(b), as amended effective October 10, 2006.   

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline 
level of disability for the non-service-connected disability 
before an award of service connection may be made.  Allen v. 
Brown, 7 Vet. App. 439.  This had not been VA's practice, 
which suggests that the recent changes amount to a 
substantial change.  See Allen, 7 Vet. App. at 447-449.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, a version which favors 
the Veteran. 

Factual Background and Analysis

The Veteran in this case contends that his hypertension is 
related to service.  In the alternative, the Veteran 
contends that his service-connected PTSD aggravated his 
hypertension.  The Veteran was granted service connection 
for PTSD in a rating decision dated March 2004.  The RO 
evaluated the Veteran's PTSD as 30 percent disabling, 
effective September 30, 2003.  

Service treatment records (STRs) associated with the 
Veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in June 1963 prior to 
entering service.  The clinical evaluation was essentially 
normal, and no cardiovascular abnormalities were noted.  The 
Veteran's blood pressure at that time was 126/80.  The 
Veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having 
high blood pressure.  

The Veteran underwent a clinical evaluation in December 1964 
for reenlistment purposes.  No cardiovascular abnormalities 
were noted at that time and the Veteran's blood pressure was 
110/20.  The Veteran reported to sick call in February 1967 
with complaints of nausea and vomiting.  His blood pressure 
at that time was 112/76.  Similarly, the Veteran reported to 
sick call in October 1970 for treatment of sinusitis and 
acne.  The Veteran's blood pressure was 120/80.  

The Veteran sought care at the Walter Reed General Hospital 
Allergy Clinic at Fort Gordon, Georgia in October 1970.  
Upon physical examination, the Veteran's blood pressure was 
120/80.

The Veteran was also afforded a clinical evaluation in 
September 1970 prior to discharge from service.  No 
cardiovascular abnormalities were noted at that time and the 
Veteran's blood pressure was 130/82.  In summary, the 
Veteran's STRs are negative for any diagnosis of or 
treatment for hypertension.  There is also no evidence of 
this condition within one year after discharge from service.

The first pertinent post-service treatment note is dated 
August 2000, nearly three decades after separation from 
service.  The Veteran presented to VA at that time for a 
routine evaluation.  The Veteran's past medical history was 
significant for hypertension, hyperlipidemia, uric acid 
kidney stones, seasonal allergies, and obesity.  Upon 
physical examination, the Veteran's blood pressure was 
120/80 and the impression was hypertension, controlled on 
medication, and hyperlipidemia, controlled by history.  The 
examiner diagnosed the Veteran as being clinically stable.

A VA primary care progress note dated March 2001 showed that 
the Veteran's blood pressure was 130/90.  The impression was 
hypertension, borderline on medication and hyperlipidemia 
(cholesterol normal, triglycerides elevated).  The examiner 
diagnosed the Veteran as being clinically stable, but 
counseled the Veteran about weight reduction and exercise.

A follow-up VA progress note dated January 2003 revealed 
that the Veteran's blood pressure was 150/80.  The 
impression was hypertension, mild systolic elevation; 
hyperlipidemia (cholesterol normal, triglycerides improved); 
hypokalemia, related to hydrochlorothiazide (HCTZ).  The 
examiner diagnosed the Veteran as being clinically stable, 
but counseled the Veteran about weight reduction and 
exercise.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 2003 to assess the severity of the 
Veteran's sarcoidosis and hypertension.  The examiner 
reviewed the claims file.  The Veteran provided a past 
medical history in which he indicated that he was diagnosed 
as having hypertension in 1971, but that he was not treated 
for it until 1976.  Upon physical examination, the Veteran's 
blood pressure was 130/80.  The impression was hypertension 
and hyperlipidemia, under treatment, obesity (body mass 
index (BMI) 35), and normal pulmonary function test.

Also associated with the claims file is a statement from J. 
Boscarino, Ph.D., MPH dated December 2003.  According to Dr. 
Boscarino:

[I]f a veteran has a long-term history 
of PTSD, especially if this has been 
concurrent with any other major 
psychiatric disorders or any 
inflammatory diseases, such as 
rheumatoid arthritis, psoriasis, 
thyroid disease, inflammatory bowel 
disease, etc., that this veteran has a 
very high risk of developing CVD 
[cardiovascular disease], including 
coronary artery disease  and myocardial 
infarction.

In support of this conclusion, Dr. Boscarino cited to 
numerous scholarly reports that he authored and/or co-
authored.  

The Veteran was afforded another VA C&P examination in 
connection with the current claim in January 2005.  The 
examiner reviewed the Veteran's claims file.  The Veteran 
provided a social history in which he stated that he stopped 
smoking in 1975.  He also indicated that the onset of his 
hypertension was 1985.  Upon physical examination, the 
Veteran's blood pressure was 130/90.  The impression was 
hypertension, hyperlipidemia, and obesity (BMI 36).  The 
examiner further stated:
I have reviewed the service medical 
records and rated the blood pressure 
values from 1963 through 1970; None of 
these values is hypertensive, so the 
veteran's hypertension did not originate 
during his active service period of 1963 
to 1970.

In March 2005, the Veteran presented to VA for a myocardial 
perfusion stress test.  The Veteran's clinical history was 
significant for hypertension, hyperlipidemia, obesity, and 
a family history of cardiac disease.

The Veteran sought VA care in May 2005 as part of a routine 
appointment.  The Veteran reported that he would be starting 
a new job in June and that he had no complaints.  The 
Veteran generally reported feeling well.  The Veteran's past 
medical history was significant for hypertension, 
hyperlipidemia, uric acid kidney stones, seasonal allergies, 
inactive sarcoidosis, PTSD, and obesity.  Upon physical 
examination, the Veteran's blood pressure was 120/70.  The 
impression was hypertension, controlled; hyperlipidemia 
(cholesterol normal, triglycerides elevated, HDL low); past 
coronary artery disease, no evidence of ischemia; and 
inactive sarcoidosis.  The examiner diagnosed the Veteran as 
being clinically stable, but counseled the Veteran about 
weight reduction and exercise.

A follow-up VA treatment note dated May 2006 found the 
Veteran's blood pressure to be 118/82.  The impression was 
hypertension, controlled, among other conditions.  The 
examiner diagnosed the veteran as being clinically stable, 
but counseled the veteran about weight reduction and 
exercise.
 
The Veteran's history of hypertension is well-documented in 
the post-service medical evidence of record.  However, the 
Board notes that none of the evidence of record links the 
Veteran's hypertension to his period of active service or to 
his PTSD.  Associated with the Veteran's claims file are 
numerous articles and abstracts that describe the health 
effects on veterans diagnosed with PTSD.  In particular, the 
abstracts suggested that veterans with PTSD are at higher 
risk for developing hypertension and other cardiovascular 
diseases.    

This evidence, however, does not have bearing on the issue 
on appeal.  See 38 C.F.R. § 20.1304(c) (2009).  
Specifically, these articles are too general in nature to 
provide, alone, the necessary evidence to show that the 
Veteran's hypertension was incurred in or aggravated by 
service or proximately due to, the result of, or aggravated 
by his service-connected PTSD.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  The medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Here, the articles do not address the 
facts of the Veteran's specific case.  Thus, the Board 
concludes that these articles and abstracts do not show that 
the Veteran's hypertension was incurred in or aggravated by 
service or proximately due to, the result of, or aggravated 
by his service-connected PTSD.  

Subsequent VA treatment records dated January, May, and 
November 2007 indicated that the Veteran's hypertension was 
controlled.  However, the Veteran was counseled about salt 
intake, weight reduction, and exercise.

The Veteran testified before the undersigned VLJ in August 
2007.  In particular, the Veteran stated that he served two 
tours in Vietnam as a combat medic and that he was diagnosed 
as having hypertension in the mid to late 1970s.  The 
Veteran indicated that he did not have any symptoms 
associated with his hypertension and was unaware of the 
condition until he went to the doctor.  The Veteran also 
stated that he avoided going to the doctor.  The Veteran 
further testified that in his professional opinion, he 
believed that his hypertension was related to his service-
connected PTSD.  

VA requested a Veterans Health Administration (VHA) medical 
opinion to assess the potential relationship between the 
Veteran's hypertension and his service-connected PTSD.  The 
VA examiner reviewed the Veteran's claims file in March 2008 
and found no evidence, except for the Veteran's own 
statements, to link his hypertension to his service-
connected PTSD.  The examiner acknowledged that while the 
Veteran submitted numerous abstracts to support of his 
contention, it was "impossible" to evaluate the strength of 
the abstracts because the examiner was unable to read the 
entire "methods section" of the various studies.  Citing to 
Hypertension: A Companion to Brenner and Rector's The 
Kidney, the examiner noted:

The preponderance of the animal and 
human research shows that environmental 
and psychological stress have a clear 
impact on BP [blood pressure] levels 
over the short term, and these may have 
a role in the onset and progression of 
hypertension in individuals with 
genetic or environmentally enhanced 
susceptibility (such as a high-salt, 
low potassium diet).

The appellant has not shown any of 
these other situations apply to the 
appellant specifically.  While it is 
appealing to relate some of the acute 
changes in sympathetic tone and the 
subsequent short term changes in blood 
pressure to the development of 
Hypertension, this is not always the 
case.  There is a clear understanding 
in medicine that acute pain is 
associated with changes in heart rate 
and blood pressure, but with chronic 
pain these changes are no longer 
present.

The examiner also noted that the Veteran's hypertension was 
not diagnosed until many years after discharge from service.  
Furthermore, the examiner reviewed and cited to four other 
scholarly medical texts related to the diagnosis and 
treatment of psychiatric conditions, hypertension, 
pathophysiology, and heart disease and was unable to find a 
relationship between PTSD and the development or diagnosis 
of hypertension.  The examiner noted:

The C-file clearly indicates that the 
appellant's hypertension was first 
diagnosed a number of years after the 
appellant's return to civilian life.  I 
cannot find any evidence in the C-file 
that the appellant's Hypertension is 
less well controlled during periods 
when the appellant's PTSD is less well 
controlled.  If the Hypertension is to 
be secondary to the PTSD, one could 
reasonably expect the severity to be 
roughly parallel (when one is good, the 
other is good and vice versa).  
For these reasons, I can [sic] do not 
believe that the appellant's 
Hypertension is secondary to the 
appellant's PTSD.  Furthermore I do not 
believe that the appellant's PTSD has 
worsened the appellant's Hypertension. 

Associated with the claims file is a letter from the 
Veteran dated May 2008.  The Veteran recalled one incident 
in which he heard a "fire cracker hit the ground" after 
discharge from service.  The Veteran stated that his heart 
and pulse were "racing" and that his blood pressure was 
180/100.  The Veteran also related more than one incident 
in which he attended a "group session" with the Vietnam 
Veterans of America (VVA) and became agitated.  The Veteran 
indicated that his blood pressure was elevated at those 
times.  The Veteran opined that "[a]s a clinical person 
basic anatomy & Physiology dictates that any stressor 
(depression, flash backs, agitation, sleep loss, will cause 
an increased blood pressure." 

The Veteran's representative further contended in the May 
2008 informal hearing presentation (IHP) that (1) the 
Veteran's claim should be granted because the Veteran is a 
trained nurse with a master's degree in nursing and by 
extension, he is competent to testify when his blood 
pressure is elevated; (2) in the alternative, the 
representative contends that the VHA opinion is inadequate 
and should be characterized as "non-evidence."  The Board 
will discuss each of these contentions in turn.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of 
service connection for hypertension on a direct, 
presumptive, or secondary basis.  

As a preliminary matter, the Board points out that the 
evidentiary requirements and burdens for establishing 
service connection are the same for all veterans, regardless 
of whether a veteran has had medical training or not.  
Simply being a veteran with medical training does not alone 
warrant an automatic grant of service connection.

The Board acknowledges that there is competing evidence of 
record concerning the date of onset of the Veteran's 
hypertension.  While the Board may not reject a favorable 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . .  As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

STRs of record showed no diagnosis of or treatment for 
hypertension in service.  There was also no evidence of 
this condition within one year after discharge from 
service.  See also, January 2005 VA C&P examination report 
(noting that the examiner opined that there was no in-
service diagnosis or treatment for hypertension).  Instead, 
the first pertinent evidence of record showing a diagnosis 
of and treatment for hypertension was dated August 2000, 
nearly three decades after discharge from service.  

In this regard, the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the lapse of almost three 
decades between service and the first evidence of 
hypertension is evidence against the Veteran's claim.  

On the other hand, the Veteran offered his opinion that his 
hypertension had its onset in 1971.  See December 2003 VA 
C&P examination report.  Preliminarily, the Board finds 
that the Veteran is competent to testify as a lay person 
about symptoms related to his hypertension.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(concluding that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness); Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009).  The Veteran is also competent 
to offer his opinion as to the cause of his hypertension 
because he is trained as a nurse.  See generally, Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007); Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While the Veteran is competent to express this opinion 
given his training as a nurse, the Board points out that 
the Veteran has also provided conflicting information about 
the onset of his hypertension.  For instance, he stated on 
different occasions that the onset of his hypertension was 
either sometime in the 1970s or 1985.  See VA C&P 
examination reports dated December 2003 (claiming 1971 as 
the date of onset) and January 2005 (claiming 1985 as the 
date of onset); see also, August 2007 hearing testimony 
(claiming onset of hypertension during the mid to late 
1970s).  Given these discrepancies, the Board finds that 
any such statements made by the Veteran concerning the date 
of onset of his hypertension lack credibility.  

The Veteran's representative also mistakenly argues that the 
December 2003 VA C&P examiner established 1971 as the date 
of onset of the Veteran's hypertension.  A careful reading 
of the examination report, however, shows that the date of 
onset recorded by the examiner was based on a history 
provided by the Veteran.  

However, evidence that is simply information recorded by a 
medical examiner, unenhanced by additional medical comment 
by that examiner, does not constitute "competent medical 
evidence" and a bare transcription of lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  See 
Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet.App. 200, 205-06 (1994). 

In light of the Board's determination that any statements 
made by the Veteran concerning the date of onset of his 
hypertension lack credibility, the Board further finds that 
that these statements are entitled to limited probative 
value because the dates provided by the Veteran are based on 
an inaccurate factual history.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432-33 (2006) (finding that reliance on a 
veteran's statements renders a medical opinion incredible 
only if the Board rejects the statements of a veteran); see 
also, Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (finding 
Board may reject medical opinion based on facts provided by 
a veteran previously found to be inaccurate).  The Board 
also finds that the first pertinent evidence of record 
showing a diagnosis of and treatment for hypertension was 
dated August 2000, nearly three decades after discharge from 
service.  See Maxson, supra.
  
The Board's opinion in this regard is buttressed by the 
January 2005 VA C&P examination report as well as the March 
2008 VHA opinion.  The Board finds these opinions to be 
highly probative evidence regarding the date of onset of the 
Veteran's hypertension, particularly where, as here, the 
examiners reviewed the Veteran's claims file, to include 
STRs, and provided a complete rationale for the conclusion 
that the Veteran's hypertension did not have its onset in 
service or within one year after discharge from service.  
Furthermore, the Board finds that the January 2005 VA C&P 
examiner and March 2008 VHA examiner, by virtue of their 
professional training and specialized expertise as medical 
doctors, are best qualified to offer the medical insight and 
opinion necessary to properly adjudicate the Veteran's 
claim.   

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997)).  Continuity of symptomatology may be established if 
(1) the condition was "noted" during service; (2) there is 
evidence of post-service continuity of the same 
symptomatology; and (3) there is medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was 
treated for hypertension after discharge from service, there 
is no credible evidence of continuity of symptoms after 
service prior to 2000, nor is there any credible evidence 
linking the current disability to service.  Consequently, 
the Board finds that the Veteran failed to establish 
continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years 
after service, relating the Veteran's hypertension to 
service on a direct basis would certainly be speculative, 
particularly where, as here, VA evidence of record showed 
that the onset of the Veteran's hypertension was many years 
after service.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2009).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury 
or disease.  In this case, there is competent medical 
evidence showing a diagnosis of hypertension, but there is 
no credible medical evidence to link this disease, which 
occurred many years after discharge from service, to the 
Veteran's period of active service, nor is there evidence 
to show that the Veteran's hypertension was manifest to a 
compensable degree within one year after separation from 
service.  Accordingly, the Board concludes that the 
Veteran's service connection claim for hypertension must be 
denied on both direct and presumptive bases.

While the Veteran is not entitled to service connection for 
hypertension on either a direct or presumptive basis, the 
Board is nevertheless obligated to examine the Veteran's 
claim of service connection for hypertension on a secondary 
basis.  To this end, the Board notes that the bulk of the 
Veteran's argument with respect to this claim is based on 
his belief, as a nurse, that his hypertension is secondary 
to his service-connected PTSD.  As noted above, the 
Veteran's representative argued that the Veteran is 
entitled to service connection based on his specialized 
training as a nurse and that Veteran "is competent to 
testify as to when his blood pressure goes up."

However, the Board finds that the Veteran's statements are 
entitled to limited probative value and they are outweighed 
by the other evidence of record.  The Veteran has indicated 
in numerous statements during the pendency of this appeal 
that his hypertension is secondary to his service-connected 
PTSD.  The Veteran stated that "basic anatomy & Physiology 
dictates that any stressor (depression, flash backs, 
agitation, sleep loss, will cause an increased blood 
pressure."  However, the Veteran failed to cite to medical 
evidence of record to support this contention.  The Veteran 
also references various articles and abstracts in support of 
this claim.  But, the Board notes that the Veteran's 
reliance on general medical articles and abstracts is 
misplaced.  

As noted above, the medical treatise, textbook, or article 
must provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin, supra.  Some of the articles 
submitted by the Veteran in the current case purportedly 
suggest a potential link between PTSD and hypertension, but 
they do not address the facts of the Veteran's specific 
case.  Moreover, although the Veteran urges the Board to 
accept his medical conclusions regarding a possible link 
between his hypertension and service-connected PTSD as a 
result of his specialized training, it is noteworthy that 
the Veteran testified in May 2008 that he did not have any 
symptoms associated with his hypertension and was unaware of 
the condition until he went to the doctor.  

By way of contrast, the Board finds the March 2008 VHA 
opinion to be highly probative evidence regarding the issue 
on appeal.  The examiner reviewed the Veteran's claims file 
and found no basis upon which to link the Veteran's 
hypertension to his service-connected PTSD.  The examiner 
also noted that the Veteran's hypertension was not diagnosed 
until many years after discharge from service.  Furthermore, 
the examiner reviewed and cited to five different scholarly 
medical texts related to the diagnosis and treatment of 
psychiatric conditions, hypertension, pathophysiology, and 
heart disease and was unable to find a relationship between 
PTSD and the development or diagnosis of hypertension.  The 
examiner concluded:

I could not find a clear statement in 
any of the textbooks listed above that 
established a relationship between PTSD 
and the development of Hypertension or 
the diagnosis of Hypertension . . . .  
There is clear understanding in 
medicine that acute pain is associated 
with changes in heart rate and blood 
pressure, but with chronic pain these 
changes are often no longer present.

I cannot find any evidence in the C-
file that the appellant's Hypertension 
is less well controlled during periods 
when the appellant's PTSD is less well 
controlled.  If the Hypertension is to 
be secondary to the PTSD, one could 
reasonably expect the severity to be 
roughly parallel (when one is good, the 
other is good and vice versa).  

For these reasons, I can [sic] do not 
believe that the appellant's 
Hypertension is secondary to the 
appellant's PTSD.  Furthermore I do not 
believe that the appellant's PTSD has 
worsened the appellant's Hypertension. 

In the May 2008 IHP, the Veteran's representative contended 
that the VHA opinion was "inadequate and ambiguous."  
Specifically, the representative argued that the VA examiner 
failed to specifically address the Veteran's claim and state 
whether the Veteran's PTSD aggravated his hypertension.  In 
addition, the representative requested that VA obtain 
another independent medical opinion in this case.  

The Board is also aware that the joint motion for remand 
highlighted alleged deficiencies in the March 2008 VHA 
examiner's opinion.  In particular, the joint motion 
indicated that the opinion was inadequate for evaluation 
purposes because the examiner failed to address the 
significance of the VA treatment records dated January, May, 
and November 2007 which counseled the Veteran about his salt 
intake, among other things.

After careful review of the evidence of record, the Board 
concludes that an additional independent medical opinion is 
not warranted in this instance as there is sufficient 
probative medical evidence of record in this case.  

Contrary to the representative's interpretation of the VHA 
opinion, this opinion is not inadequate or ambiguous and the 
examiner does not concede that there is a link in this case 
between the Veteran's hypertension and PTSD or that there is 
a likelihood of aggravation.  Instead, the examiner opined 
that if the Veteran's hypertension was secondary to his 
service-connected PTSD, there would likely be a correlation 
between the Veteran's symptoms (i.e., "when one is good, the 
other is good and vice versa.").  The examiner's review of 
the Veteran's claims file is significant in what it did not 
find.  Notably, the examiner indicated that he found no 
evidence to show that when the Veteran's hypertension was 
less well-controlled, the PTSD was also less well-
controlled.  Thus, the examiner determined that the 
Veteran's hypertension was neither secondary to nor 
"worsened" (i.e., aggravated) by his PTSD based on a review 
of pertinent medical texts, and in the absence of specific 
findings shown in the Veteran's claims file.  

Furthermore, the fact that the Veteran was counseled about 
his salt intake in January, May, and November 2007 has no 
bearing on the issue of secondary service connection in 
this case and the existence of these records cannot be used 
to infer a relationship between the Veteran's currently 
diagnosed hypertension and PTSD. The Board acknowledges 
that the March 2008 VHA opinion acknowledged a link between 
psychological stress and blood pressure readings for 
individuals with a high salt, low potassium diet.  However, 
the January, May, and November 2007 VA treatment records on 
which the Veteran relies contained a series of 
recommendations for the Veteran regarding weight 
management, salt intake, and exercise.  None of these 
treatment records, however, indicated that the Veteran 
actually had a high salt, low potassium diet as described 
by the March 2008 VHA examiner.  In fact, the examiner 
specifically found that "the appellant has not shown any of 
these other situations apply to the appellant 
specifically."  

In light of the evidence described in detail above, the 
Board finds, therefore, that the Veteran's claim of 
entitlement to service connection for hypertension must 
also be denied on a secondary basis.  In summary, the Board 
points out that there is no evidence to show a diagnosis of 
or treatment for hypertension in service.  The Veteran's 
hypertension was not diagnosed until many years after 
service and may not be presumed to have been incurred in 
service.  Moreover, the weight of the probative evidence is 
against finding that the Veteran's hypertension is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  Accordingly, the Board finds 
that the criteria for entitlement to service connection for 
hypertension are not met under any theory of causation.  
Accordingly, the veteran's claim is denied.  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in March 2006 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran was also provided with notice, in March 2006, of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the claim by 
way of a supplemental statement of the case (SSOC) issued in 
May 2006 after the notice was provided.  For these reasons, 
it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issue has been 
obtained.  The Veteran's service treatment records have been 
obtained.  The Veteran's post-service treatment records have 
been obtained.  The Veteran was afforded multiple VA 
examinations in this case.  Accordingly, the Board finds 
that VA has complied, to the extent required, with the duty-
to- assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


